DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 04 2021 have been fully considered but they are not persuasive.
Regarding the claim rejections under 35 USC § 103, the applicant essentially argues that none the references applied to either the independent claims or the dependent claims taught the limitation added to the independent claims, “…the generating of the plurality of CSI reports comprises encoding and mapping a CSI sequence and a hybrid automatic repeat request and scheduling request (HARQ/SR) sequence separately.”  This is true.  However, after further search, the examiner was able to locate a reference that taught that limitation, Hwang et. al. (US 2018/0206224 A1), Para 197
For this reason, and others given below, neither the independent nor dependent claims are yet in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under U.S.C. 103(a) as being unpatentable over Sarkis et. al. (WO 2020/006652 A1) in view of Li et. al. (US 2020/0344752 A1) and in further view of Hwang et. al.( US 2018/0206224 A1)
The disclosure of Li finds support at US 62/619,485 inter alia Para 76 80
Regarding Claim 1, Sarkis discloses a method (Fig. 3 Para 82-106), comprising: 
generating, by a processor of an apparatus (Fig. 7 705 740 Processor Para 6 130 136 137 164), a plurality of channel state information (CSI) reports (Fig. 2 Para 76-78); 
determining, by the processor, a priority of each of the plurality of CSI reports according to a service type (Fig. 3 320 325 350 Para 83 “The process flow 300 may illustrate techniques for determining a priority ranking of a CSI report based on at least one of a reliability parameter or a latency parameter associated with the CSI report. For example, CSI reports that are associated with URLLC services may be given a higher priority ranking than CSI reports associated with eMBB services, among other examples” Para 85 86 89 101 102); 
Para 3 79); and 
transmitting, by the processor, a CSI report to a network node based on priority (Fig. 3 355 Para 3 5-8 79 106 “”The UE 310 may transmit the CSI report 355 based on the priority ranking of the CSI report 355”)
Li discloses something Sarkis does not explicitly disclose, transmitting a CSI report with a higher priority instead of a lower priority (Para 141)
Hwang discloses something neither Sarkis nor Li explicitly discloses: encoding and mapping a CSI sequence and a hybrid automatic repeat request and scheduling request (HARQ/SR) sequence separately (Para 197 “the UE may consider performing the encoding separately (i.e., performing separate coding) depending on the type of the UCI and thus performing the RE mapping differently. In the example, the UE performs coding separately the relative important first UCI (e.g., HARQ-ACK /SR) and the second UCI (for example, CSI) other than the first UCI… First, for the first UCI (for example, HARQ-ACK and/or SR), UE may perform RE mapping…Then, with respect to the second UCI (for example, CSI), the UE may perform RE mapping of REs other than the REs to which the corresponding first UCI is mapped”)
Therefore it would have been obvious to one skilled in the art at the invention was filed to generate, by a processor of an apparatus, a plurality of CSI reports; determine, by the processor, a priority of each of the plurality of CSI reports according to a service type; detect, by the processor, a collision between at least two CSI reports; and transmit, by the processor, a CSI report with a higher priority to a network node, wherein the generating of the plurality of CSI reports comprises encoding and mapping Para 197).
Regarding Claim 2, Li discloses dropping a CSI report with a lower priority (Para 141)
Regarding Claim 3, Li discloses determining the priority of each of the plurality of CSI reports according to a channel quality indicator (CQI) table (Para 141 145 Table 4)
Regarding Claim 4, Sarkis discloses determining the priority of each of the plurality of CSI reports according to a block error rate (BLER) target (Fig. 3 330 345 350 Para 90.)  See also Li Table 4.
Regarding Claim 5, Sarkis discloses determining a high priority to a CSI report associated with an ultra-reliable and low-latency communications (URLLC) service (Abstract Para 83 102)
Regarding Claim 11, Sarkis discloses an apparatus (Fig. 7 705 Para 130), comprising: 
a transceiver (Fig. 7 720 Transceiver Para 130 133) which, during operation, wirelessly communicates with a network node of a wireless network (Fig. 2 205 210 Para 75); and 
a processor (Fig. 7 740 Processor Para 130 136) communicatively coupled to the transceiver (Fig. 7) such that, during operation, the processor performs operations (Para 6 137 164) comprising: 
Fig. 2 Para 76-78); 
determining a priority of each of the plurality of CSI reports according to a service type (Fig. 3 320 325 350 Para 83 85 86 89 101 102); 
detecting a collision between at least two CSI reports (Para 3 79); and 
transmitting, via the transceiver, a CSI report with to the network node based on priority (Fig. 3 355 Para 3 5-8 79 106)
Li discloses transmitting a CSI report with a higher priority instead of a lower priority (Para 141)
Hwang discloses encoding and mapping a CSI sequence and a hybrid automatic repeat request and scheduling request (HARQ/SR) sequence separately (Para 197)
Regarding Claim 12, the combination of Sarkis and Li discloses claim 12 as explained in claims 2 and 11.
Regarding Claim 13, the combination of Sarkis and Li discloses claim 13 as explained in claims 3 and 11.
Regarding Claim 14, the combination of Sarkis and Li discloses claim 14 as explained in claims 4 and 11.
Regarding Claim 15, the combination of Sarkis and Li discloses claim 15 as explained in claims 5 and 11.
Claims 6 and 16 are rejected under U.S.C. 103(a) as being unpatentable over Sarkis et. al. (WO 2020/006652 A1) in view of Li et. al. (US 2020/0344752 A1) and in further view of Hwang et. al. (US 2018/0206224 A1) and of Baldemair et. al. (US 2019\/0394767 A1)
Regarding Claim 6, the combination of Sarkis and Li and Hwang discloses the method of claim 1.
Sarkis further discloses using Discrete Fourier Transform-Spread Orthogonal Frequency Division Multiplexing (DFT-S-OFDM) (Para 2)
Baldemair discloses something neither Sarkis nor Li nor Hwang explicitly discloses: receiving a configuration of a physical uplink control channel ( PUCCH) format; and transmitting the PUCCH format 3 in a 2-symbol or 3-symbol duration to the network node (Fig. 5 502 508 Para 42 52 58) 
Therefore it would have been obvious to one skilled in the art at the invention was filed to receive, by the processor, a configuration of a PUCCH format 3; and transmit, by the processor, the PUCCH format 3 in a 2-symbol or 3-symbol duration to the network node by using DFT-S-OFDM.  The motivation is to support a large number of PUCCH formats with different uplink (UL) resource requirements as taught by Baldemair (Para 39).
Regarding Claim 16, the combination of Sarkis, Li, Hwang and Baldemair discloses claim 16 as explained in claims 6 and 11.
Claims 7-10 and 17-20 are rejected under U.S.C. 103(a) as being unpatentable over Sarkis et. al. (WO 2020/006652 A1) in view of Li et. al. (US 2020/0344752 A1) and in further view of Hwang et. al. (US 2018/0206224 A1) and of Yin et. al. (US 2018/0324787 A1)
Regarding Claim 7, the combination of Sarkis and Li and Hwang discloses the method of claim 1.
Para 39) format 3 (Para 96) 
mapping uplink control information (UCI) corresponding to an ultra-reliable and low-latency communications (URLLC) service around demodulation reference signals (DMRSs) of the PUCCH format or the PUSCH (Para 37 49 59 62 70 The role of the DMRS in the PUCCH/PUSCH was well known to those of ordinary skill in the art at the time the invention was filed)
transmitting the PUCCH to the network node (Fig. 17 1702 1708 Para 59 186)
Therefore it would have been obvious to one skilled in the art at the invention was filed to receive a configuration of a PUCCH or a PUSCH; map, by the processor, UCI corresponding to an URLLC service around first DMRSs of the PUCCH format 3 or the PUSCH; and transmit, by the processor, the PUCCH format 3 or the PUSCH to the network node.  The motivation is to improve communication flexibility and efficiency as taught by Yin (Para 5).
Regarding Claim 8, Yin discloses receiving a configuration of a PUCCH (Para 39) format 3 (Para 96) 
multiplexing, by the processor, uplink control information (UCI) over the PUCCH (Para 66 71 Multiplexing UCI in the PUCCH was well known to those of ordinary skill in the art at the time the invention was filed) transmitting the PUCCH to the network node (Fig. 17 1702 1708 Para 59 186)
Regarding Claim 9, Yin discloses receiving a configuration of a PUCCH format 3; modulating (Fig. 1 154 Modulator Para 124 125 It was well known to those of Para 59 62 70); and transmitting the PUCCH to the network node (Fig. 17 1702 1708 Para 59 186)
Regarding Claim 10, Yin discloses the UCI comprises one or two bits (Abstract “the UCI is up to 2 bits”) of at least one of a scheduling request (SR) (Para 38 39)
Regarding Claim 17, the combination of Sarkis, Li, Hwang and Yin discloses claim 17 as explained in claims 7 and 11.
Regarding Claim 18, the combination of Sarkis, Li, Hwang and Yin discloses claim 18 as explained in claims 8 and 11.
Regarding Claim 19, the combination of Sarkis, Li, Hwang and Yin discloses claim 19 as explained in claims 9 and 11.
Regarding Claim 20, the combination of Sarkis, Li, Hwang and Yin discloses claim 20 as explained in claims 10 and 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KENNETH P HUNT/Examiner, Art Unit 2463       

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463